Title: From Alexander Hamilton to Thomas FitzSimons, [1 September 1790]
From: Hamilton, Alexander
To: FitzSimons, Thomas


[New York, September 1, 1790]
Dear Sir
I thank you very much, for the trouble you have been so obliging as to take, towards procuring a house for me. With regard to the one you mention it appears to have room & accommodations sufficient, and the rent is at about the standard I had contemplated. The advance would be no objection with me. I had wished for a Southern exposure; but one cannot have all one wishes.
Will you have the goodness to mention the matter to General Stewart? I do not know but he may have engaged for me. I leave it to you & him to do as you think fit for me & remain
Your affect & obedt
A Hamilton
New York Septr. 1. 1790
Fitsimmons Esqr
